Tel Aviv, December 8, 2014 Our ref: 10108/1004 VIA EDGAR Mr. Daniel L. Gordon Senior Assistant Chief Accountant Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: Optibase Ltd. Form 20-F for the Year Ended December 31, 2013 Filed April 30, 2014 File No. 000-29992 Dear Mr. Gordon: On behalf of Optibase Ltd. (the “Company”), we confirm the receipt on November 24, 2014 of the Staff of the Securities and Exchange Commission’s (the “Staff”) comment letter with respect to the Form 20-F of the Company for the year ended December 31, 2013 filed on April 30, 2014. We note that the Staff has requested that the Company either (i) respond to the Staff’s comments within ten business days or (ii) inform the Staff as to when the Company will provide a response to these comments.The Company has carefully reviewed and considered the Staff’s comments and is in the process of preparing a response to these comments.The Company expects that it will be in a position to provide responses to the Staff’s comments no later than December 22, 2014. If you have any questions or concerns, please call the undersigned at 972-3-607-4479. Very truly yours, /s/ Shachar Hadar Dr. Shachar Hadar
